EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following document of Navistar International Corporation and its principal
subsidiary Navistar, Inc. is incorporated by reference:

 

10.100    Truck Business Relationship Agreement, dated as of April 3, 2009, by
and among Caterpillar, Inc., Navistar Inc. and Navistar International
Corporation. Filed as Exhibit 10.1 to Form 8-K dated and filed April 7, 2009.
Commission File No. 001-09618.

 

E-1